Citation Nr: 0907858	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fractured mandible.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1988 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating actions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
North Little Rock, Arkansas.  In December 2004, the RO 
granted service connection for residuals of a fractured 
mandible, assigning a 10 percent disability rating, effective 
as of May 3, 2004.  In April 2007, the RO granted service 
connection for PTSD, assigning a 30 percent disability 
rating, effective as of November 30, 2004.  The Veteran 
expressed disagreement with the respective assigned 
disability ratings and perfected a substantive appeal.

During the pendency of this appeal, in October 2007, the RO 
determined that the Veteran's service-connected PTSD 
warranted a 50 percent disability rating, effective November 
30, 2004.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue, 
therefore, remains in appellate status. 


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a fractured 
mandible are manifested by malunion resulting in moderate 
displacement.  

2.  The Veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity (due to such symptoms as flattened affect; 
impairment of short- and long-term memory; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).  

3.  The Veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to the following 
symptoms:  Suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting) and inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of fractured mandible are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.150, Diagnostic Code 9904 (2008).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Both the Veteran's residuals of a fractured mandible and PTSD 
claims arise from his disagreement with the initial 
disability ratings following the grant of service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated.  Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007).  Additional notice is not required and 
any defect in the notice is not prejudicial.  Id.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims folder.  All identified and 
available treatment records have been secured.  The Veteran 
was given a pertinent VA examination in March 2007.  The 
duties to notify and assist have been met for this claim.  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2008).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Residuals of a fractured mandible

The Veteran contends that his service-connected residuals of 
a fractured mandible should be given a higher disability 
rating.  In his March 2006 substantive appeal, the Veteran 
stated that he used a splint, suffered jaw pain, and was 
restricted to eating certain foods.  

The Veteran's disability is currently rated as 10 percent 
disabling or at a level of moderate displacement for malunion 
of the mandible.  Under Diagnostic Code 9904, a 10 percent 
disability rating is warranted for moderate displacement.  
The maximum 20 percent disability rating is warranted for 
severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  A note in the code indicates that rating is dependant 
upon the degree of motion and relative loss of masticatory 
function.  Id.

An October 2004 VA examination showed the Veteran had normal 
masticatory function and a normal range of motion for the 
jaw.  The VA examiner stated the Veteran had "no other 
functional impairment other than the pain in his jaw."  The 
Veteran had a slight bone loss in the maxilla and mandible.  
He wore no prosthesis.  The examiner concluded the Veteran 
should see an oral surgeon for his temporomandibular joint 
dysfunction and pain.  

An April 2005 private medical record shows the Veteran's jaw 
was doing well with conservative treatment.  A May 2005 
private record showed the Veteran to have moderate tenderness 
of the jaws but no swelling or inflammation.  The Veteran was 
able to open wide and chew laterally, although these 
activities tended to increase pain.  A June 2006 private 
record stated that the Veteran's jaw popped with minor pain, 
but also noted stable occlusion.  A December 2006 private 
record shows the Veteran reported no popping and stated that 
his jaw seemed to be improving.  A May 2007 private record 
shows an intraoral measurement of 45 millimeters with a 
deviation to the right on opening.  Occlusion was stable.

As the evidence does not show that the Veteran has severe 
displacement of the mandible with significant loss of motion 
or masticatory function, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 9904.  38 U.S.C.A. 
§ 4.150 Diagnostic Code 9904.  The Board is aware of the 
Veteran's complaints of popping and pain with chewing.  There 
is, however, no objective evidence that pain on use of the 
joint results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; Deluca, 
8 Vet. App. at 202.

Additionally, a disability rating in excess of 10 percent is 
not warranted under 38 C.F.R. § 4.150, Diagnostic Codes 9901, 
9902, 9903, or 9905, as there is no evidence showing complete 
loss of mandible between the angles, loss of approximately 
one half of the mandible, nonunion of the mandible, or 
limitation of motion of temporomandibular articulation.  

As noted above, this is an initial disability rating case, 
and consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the residuals of a fractured 
mandible warranted a disability rating disability higher than 
10 percent.

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for residuals of 
fractured mandible, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




PTSD

The Veteran contends that he should be given a higher 
disability rating for his service-connected PTSD.  The 
Veteran's PTSD is currently rated as 50 percent disabling in 
accordance with the general rating formula for mental 
disorders.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008), a 50 percent disability rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted where there is 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The evidence in the Veteran's claims file shows that he has 
exhibited many of the symptoms listed under the 50 percent 
disability rating, which is demonstrated occupation and 
social impairment with reduced reliability and productivity.  
May and June 2004 VA mental health records noted the 
Veteran's speech had a flattened affect.  A July 2005 VA 
psychiatry record first diagnoses the Veteran with panic 
disorder with agoraphobia (PTSD had been diagnosed earlier).

At the March 2007 VA examination, mild impairment of remote 
and recent memory was noted.  The Veteran stated that people 
who knew him constantly told him he should be able to recall 
more past events.  He could only remember two of four 
proverbs, distorted one proverb and only remembered a 
fragment of the fourth.  A February 2007 Vet Center letter 
stated that the Veteran had consistent short-term memory 
loss.  

As for impaired abstract thinking, a September 2007 
psychiatry note explains that although the Veteran was not 
having hallucinations or delusions, he "has [a] thinking 
problem, stuck in primary process thinking, appears mentally 
unable to stand aside from the past, and from his 
perceptions."  The VA physician noted that this was limiting 
the Veteran's therapy and improvement.  

Many VA medical records note the Veteran experienced 
depression, which qualifies as a disturbance in motivation 
and mood.  The March 2007 VA examination report describes 
anger and anxiety as disturbances, in addition to depression.  

The March 2007 VA examination report also mentions a February 
2007 letter (also in the claims file) written by the 
Veteran's wife and reviewed by the examiner.  This letter 
details the relationship problems in the Veteran's marriage 
as well as with his sons.  A July 2007 psychology record 
shows other examples of how the Veteran has difficulty in 
maintaining effective social relationships; an episode of 
domestic violence is detailed.  A February 2007 statement 
from the Veteran's boss and a June 2006 statement from the 
Veteran's coworker explain situations where the Veteran has 
shown difficulty in "getting along" at the workplace.  

The Veteran's impulsiveness and bouts of anger lead his 
doctors to suspect he could have some possible traumatic 
brain injury.  However, an October 2007 neurology note states 
that the Veteran did not have any head injury serious enough 
to give rise to traumatic brain injury.  An October 2007 
follow up electroencephalography (EEG) was normal, as was a 
September 2007 computed tomography (CT) scan.  

The evidence in the claims file shows that Veteran has 
symptoms that fit the disability rating regarding 
occupational and social impairment with reduced reliability 
and productivity (the 50 percent rating).  The Veteran was 
shown to have a flattened affect; impairment of short-term 
and long-term memory; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Although the Veteran showed two of the criterion under the 
higher rating, occupation and social impairment with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking or mood) many criterion were 
not shown.  The March 2007 VA examination (as well as many 
other records and statements) noted the Veteran's obsessional 
rituals which interfered with routine activities.  For 
example, the Veteran could not sleep at night due to having 
to check outside his home and his family every time he awoke 
during the night.  Another symptom shown was impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  Examples of this include the Veteran's July 2007 
outburst and December 2005 fight with his wife, which was 
recorded in the March 2007 VA examination report.  

The Veteran has not shown suicidal ideation; intermittently 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The March 2007 VA 
examination report shows the Veteran understands the outcome 
of his behavior and has average intelligence.  The Veteran's 
insight showed that he understood he had a problem.  The 
Veteran has maintained continuous employment, has never shown 
poor hygiene, and still has functioning, albeit problematic, 
familial relationships.  Although some difficulty adapting at 
work was noted, a February 2007 statement from the Veteran's 
boss notes that "he is very cautious and safe when being 
around vehicles he works on" and that "[h]e is a very hard 
worker and I would help in any way to make this an more 
convenient place to work" (sic).  

The Veteran's GAF scores generally tended to range from 43 
(September 2007 Psychiatry note) to 55 (March 2007 VA 
examination).  As noted above, according to the DSM-IV, 
scores in this range suggest moderate to serious symptoms, 
with moderate to serious impairment in social, occupational, 
or school functioning.  The Board notes that a GAF score is 
only one component in assessing the Veteran's current level 
of disability.  See Brambley v. Principi, 17 Vet. App. 20, 26 
(2003).  For the reasons stated above, the Board finds that 
the Veteran's disability picture more approximates 
occupational and social impairment with reduced reliability 
and productivity which is characteristic of a 50 percent 
disability rating.

As noted above, this is an initial disability rating case, 
and consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD warranted a 
disability rating disability higher than 50 percent.

As the preponderance of the evidence is against the claim for 
increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected residuals of a fractured mandible or PTSD 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial disability rating in excess of 10 percent for 
residuals of fractured mandible is denied.

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


